DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


IT is noted that claims 1-8 are considered eligible subject matter.  Even if the claims were interpreted as an abstract idea, the claims contain limitations that would provide a practical application, i.e. defect detection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 and 7 recite the limitation "the article" in lines 9, 6 and 9, respectively.  It is unclear as to which article the applicant is referring to, because the applicant previously claims two separate “an article”s.
Claim 2 recites the limitation “it” in line 3.  It is unclear as to what “it” is referring to.
Claim 2 recites the limitation "the marking determiner" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the image of the marking region" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  

Allowable Subject Matter
Claims 1-8 contain allowable subject matter.  The claims would be allowed if amended to overcome the above 112 rejections.
Claims 1, 6 and 7 contain allowable subject matter regarding determining if there is a defect in a marking peripheral part, except the claimed marking part, out of the marking region, by comparing the reference image that is an image of an article having no marking and no defect and is stored as claimed, to a marking periphery image obtained by removing an image of the marking part from the claimed marking region image, the marking region image having also character recognition of the marking part performed on it to determine whether or not the marking is properly provided, the marking region image obtained by cutting out a part corresponding to the marking region from an article image obtained by imaging an article to be inspected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        12/1/2022